Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon .the following stipulation of counsel for the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed AT by Examiner Turci on the invoice herein consists of Sodium Perborate, exported from West Germany on July 14, 1961, which was appraised on the basis of foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, (decided June 13,1961), wherein it was held that no foreign value as defined in section 402 (c), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, be incorporated in the record herein.
5. At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of West Germany, in the usual wholesale quanti*491ties and in the ordinary course of trade, for exportation to the United States, including the cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was:
Date of Exportation Value
July 14, 1961 $22.60 per 100 kilos, less ocean freight and insurance
6. This appeal may he submitted on this stipulation.
Upon tlie agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise involved in the appeal for reappraisement enumerated in schedule A, attached to this decision and made a part hereof, and that such value on the pertinent date of exportation was as follows:
Date of Exportation Value
July 14, 1961 $22.50 per 100 kilos, less ocean freight and insurance
Judgment will issue accordingly.